
	
		I
		111th CONGRESS
		2d Session
		S. 920
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 20, 2010
			 Referred to the Committee on Oversight and Government
			 Reform, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		AN ACT
		To amend section 11317 of title 40, United
		  States Code, to improve the transparency of the status of information
		  technology investments, to require greater accountability for cost overruns on
		  Federal information technology investment projects, to improve the processes
		  agencies implement to manage information technology investments, to reward
		  excellence in information technology acquisition, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Information Technology (IT) Investment
			 Oversight Enhancement and Waste Prevention Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The effective deployment of information
			 technology can make the Federal Government more efficient, effective, and
			 transparent.
			(2)Historically, the Federal Government has
			 struggled to properly plan, manage, and deliver information technology
			 investments on time, on budget, and performing as planned.
			(3)The Office of Management and Budget has
			 made significant progress overseeing information technology investments made by
			 Federal agencies, but continues to struggle to ensure that such investments
			 meet cost, schedule, and performance expectations.
			(4)Congress has limited knowledge of the
			 actual cost, schedule, and performance of agency information technology
			 investments and has difficulty providing the necessary oversight.
			(5)In July 2008, an official of the Government
			 Accountability Office testified before the Subcommittee on Federal Financial
			 Management, Government Information, Federal Services, and International
			 Security of the Committee on Homeland
			 Security and Governmental Affairs of the Senate, stating
			 that—
				(A)agencies self-report inaccurate and
			 unreliable project management data to the Office of Management and Budget and
			 Congress; and
				(B)the Office of Management and Budget should
			 establish a mechanism that would provide real-time project management
			 information and force agencies to improve the accuracy and reliability of the
			 information provided.
				3.Real-time transparency of it investment
			 projectsSection 11302(c)(1)
			 of title 40, United States Code, is amended by striking the period at the end
			 and inserting the following: “, including ensuring the effective operation of a
			 Web site, updating the Web site, at a minimum, on a quarterly basis, and
			 including on the Web site, not later than 90 days after the date of the
			 enactment of the Information Technology (IT)
			 Investment Oversight Enhancement and Waste Prevention Act of
			 2009—
			
				(1)the accurate cost, schedule, and
				performance information since the commencement of the project of all major
				information technology investments reported in a manner consistent with policy
				established by the Office of Management and Budget on the use of earned-value
				management data, which should be based on the ANSI–EIA–748–B standard or
				another objective performance-based management system approved by the
				E-Government Administrator;
				(2)a graphical depiction of trend information,
				to the extent practicable, since the commencement of the major IT
				investment;
				(3)a clear delineation of major IT investments
				that have experienced cost, schedule, or performance variance greater than 10
				percent over the life cycle of the investment, and the extent of the
				variation;
				(4)an explanation of the reasons the
				investment deviated from the benchmark established at the commencement of the
				project; and
				(5)the number of times investments were
				rebaselined and the dates on which such rebaselines
				occurred.
				.
		4.IT investment projects
			(a)Significant and gross
			 deviationsSection 11317 of
			 title 40, United States Code, is amended to read as follows:
				
					11317.Significant and gross deviations
						(a)DefinitionsIn this subchapter:
							(1)Agency headThe term Agency Head means the
				head of the Federal agency that is primarily responsible for the IT investment
				project under review.
							(2)ANSI EIA–748–B standardThe term ANSI EIA–748–B
				Standard means the measurement tool jointly developed by the American
				National Standards Institute and the Electronic Industries Alliance to analyze
				Earned Value Management systems.
							(3)Appropriate congressional
				committeesThe term
				appropriate congressional committees means—
								(A)the Committee on Homeland Security and Governmental Affairs
				of the Senate;
								(B)the Committee on Oversight and Government Reform of the House of
				Representatives;
								(C)the Committee on Appropriations of the
				Senate;
								(D)the Committee on Appropriations of the House of
				Representatives; and
								(E)any other relevant congressional committee
				with jurisdiction over an agency required to take action under this
				section.
								(4)Chief information officerThe term Chief Information
				Officer means the Chief Information Officer designated under section
				3506(a)(2) of title 44 of the Executive department (as defined in section 101
				of title 5) that is primarily responsible for the IT investment project under
				review.
							(5)Core IT investment projectThe terms core IT investment
				project and core project mean a mission critical IT
				investment project designated as such by the Chief Information Officer, with
				approval by the Agency Head under subsection (b).
							(6)DirectorThe term Director means the
				Director of the Office of Management and Budget.
							(7)Earned value managementThe term Earned Value
				Management means the cost, schedule, and performance data used to
				determine project status and developed in accordance with the ANSI EIA–748–B
				Standard.
							(8)Grossly deviatedThe term grossly deviated
				means cost, schedule, or performance variance that is at least 40 percent from
				the Original Baseline.
							(9)Independent cost estimateThe term independent cost
				estimate means a pragmatic and neutral analysis, assessment, and
				quantification of all costs and risks associated with acquisitions related to
				an IT investment project, which—
								(A)is based on programmatic and technical
				specifications provided by the office within the agency with primary
				responsibility for the development, procurement, and delivery of the
				project;
								(B)is formulated and provided by an entity
				other than the office within the agency with primary responsibility for the
				development, procurement, and delivery of the project;
								(C)contains sufficient detail to inform the
				selection of an Earned Value Management baseline benchmark measure under the
				ANSI EIA–748–B standard; and
								(D)accounts for the full life cycle cost plus
				associated operations and maintenance expenses over the usable life of the
				project’s deliverables.
								(10)Life cycle costThe term life cycle cost means
				the total cost of an IT investment project for planning, research and
				development, modernization, enhancement, operation, and maintenance.
							(11)Major IT investment projectThe terms major IT investment
				project and project mean an information technology system
				or information technology acquisition that—
								(A)requires special management attention
				because of its importance to the mission or function of the agency, a component
				of the agency, or another organization;
								(B)is for financial management and obligates
				more than $500,000 annually;
								(C)has significant program or policy
				implications;
								(D)has high executive visibility;
								(E)has high development, operating, or
				maintenance costs;
								(F)is funded through other than direct
				appropriations; or
								(G)is defined as major by the agency’s capital
				planning and investment control process.
								(12)Original baseline
								(A)In generalExcept as provided under subparagraph (B),
				the term Original Baseline means the ANSI EIA–748–B
				Standard-compliant Earned Value Management benchmark or an equivalent benchmark
				approved by the Office of Management and Budget and established at the
				commencement of an IT investment project.
								(B)Grossly deviated projectIf an IT investment project grossly
				deviates from its Original Baseline (as defined in subparagraph (A)), the term
				Original Baseline means the ANSI EIA–748–B Standard-compliant
				Earned Value Management benchmark or an equivalent benchmark approved by the
				Office of Management and Budget and established under subsection
				(e)(3)(C).
								(13)Significantly deviatedThe term significantly
				deviated means cost, schedule, or performance variance that is at least
				20 percent from the Original Baseline.
							(b)Core IT investment projects
				designationEach Chief
				Information Officer, with approval by the Agency Head, shall—
							(1)identify the major IT investments that are
				the most critical to the agency; and
							(2)designate any project as a core IT
				investment project or a core project, upon determining
				that the project is a mission critical IT investment project that—
								(A)represents a significant high dollar value
				relative to the average IT investment project in the agency’s portfolio;
								(B)delivers a capability critical to the
				successful completion of the agency mission, or a portion of such
				mission;
								(C)incorporates unproven or previously
				undeveloped technology to meet primary project technical requirements;
				or
								(D)would have a significant negative impact on
				the successful completion of the agency mission if the project experienced
				significant cost, schedule, or performance deviations.
								(c)Cost, schedule, and performance
				reports
							(1)Quarterly reportsNot later than 14 days after the end of
				each fiscal quarter, the project manager designated by the Agency Head for an
				IT investment project shall submit information to the Chief Information Officer
				that includes, as of the last day of the applicable quarter—
								(A)a description of the cost, schedule, and
				performance of all projects under the project manager’s supervision;
								(B)the original and current project cost,
				schedule, and performance benchmarks for each project under the project
				manager’s supervision;
								(C)the quarterly and cumulative cost,
				schedule, and performance variance related to each IT investment project under
				the project manager’s supervision since the commencement of the project;
								(D)for each project under the project
				manager’s supervision, any known, expected, or anticipated changes to project
				schedule milestones or project performance benchmarks included as part of the
				original or current baseline description;
								(E)the current cost, schedule, and performance
				status of all projects under supervision that were previously identified as
				significantly deviated or grossly deviated; and
								(F)any corrective actions taken to address
				problems discovered under subparagraphs (C) through (E).
								(2)Interim reportsIf the project manager for an IT investment
				project determines that there is reasonable cause to believe that an IT
				investment project has significantly deviated or grossly deviated since the
				issuance of the latest quarterly report, the project manager shall submit to
				the Chief Information Officer, not later than 21 days after such determination,
				information on the project that includes, as of the date of the report—
								(A)a description of the original and current
				program cost, schedule, and performance benchmarks;
								(B)the cost, schedule, or performance variance
				related to the IT investment project since the commencement of the
				project;
								(C)any known, expected, or anticipated changes
				to the project schedule milestones or project performance benchmarks included
				as part of the original or current baseline description;
								(D)the major reasons underlying the
				significant or gross deviation of the project; and
								(E)a corrective action plan to correct such
				deviations.
								(d)Determination of significant
				deviation
							(1)Chief information officerUpon receiving information under subsection
				(c), the Chief Information Officer shall—
								(A)determine if any IT investment project has
				significantly deviated; and
								(B)report such determination to the Agency
				Head.
								(2)Congressional notificationIf the Chief Information Officer determines
				under paragraph (1) that an IT investment project has significantly deviated
				and the Agency Head has not submitted information to the appropriate
				congressional committees of a significant deviation for that project under this
				section since the project was last required to be rebaselined under this
				section, the Agency Head shall submit information to the appropriate
				congressional committees, the Director, and the Government Accountability
				Office that includes—
								(A)notification of such determination;
								(B)the date on which such determination was
				made;
								(C)the amount of the cost increases and the
				extent of the schedule delays with respect to such project;
								(D)any requirements that—
									(i)were added subsequent to the original
				baseline; or
									(ii)were originally contracted for, but were
				changed by deferment or deletion from the original baseline, or were otherwise
				no longer included in the requirements contracted for;
									(E)an explanation of the differences
				between—
									(i)the estimate at completion between the
				project manager, any contractor, and any independent analysis; and
									(ii)the original budget at completion;
									(F)a statement of the reasons underlying the
				project’s significant deviation; and
								(G)a summary of the plan of action to remedy
				the significant deviation.
								(3)Deadline
								(A)Notification based on quarterly
				reportIf the determination
				of significant deviation is based on information submitted under subsection
				(c)(1), the Agency Head shall notify Congress and the Director in accordance
				with paragraph (2) not later than 21 days after the end of the quarter upon
				which such information is based.
								(B)Notification based on interim
				reportIf the determination
				of significant deviation is based on information submitted under subsection
				(c)(2), the Agency Head shall notify Congress and the Director in accordance
				with paragraph (2) not later than 21 days after the submission of such
				information.
								(e)Determination of gross deviation
							(1)Chief information officerUpon receiving information under subsection
				(c), the Chief Information Officer shall—
								(A)determine if any IT investment project has
				grossly deviated; and
								(B)report any such determination to the Agency
				Head.
								(2)Congressional notificationIf the Chief Information Officer determines
				under paragraph (1) that an IT investment project has grossly deviated and the
				Agency Head has not submitted information to the appropriate congressional
				committees of a gross deviation for that project under this section since the
				project was last required to be rebaselined under this section, the Agency Head
				shall submit information to the appropriate congressional committees, the
				Director, and the Government Accountability Office that includes—
								(A)notification of such determination,
				which—
									(i)identifies the date on which such
				determination was made; and
									(ii)indicates whether or not the project has
				been previously reported as a significant or gross deviation by the Chief
				Information Officer, and the date of any such report;
									(B)incorporations by reference of all prior
				reports to Congress on the project required under this section;
								(C)updated accounts of the items described in
				subparagraphs (C) through (G) of subsection (d)(2);
								(D)the original estimate at completion for the
				project manager, any contractor, and any independent analysis;
								(E)a graphical depiction that shows monthly
				planned expenditures against actual expenditures since the commencement of the
				project;
								(F)the amount, if any, of incentive or award
				fees any contractor has received since the commencement of the contract and the
				reasons for receiving such incentive or award fees;
								(G)the project manager’s estimated cost at
				completion and estimated completion date for the project if current
				requirements are not modified;
								(H)the project manager’s estimated cost at
				completion and estimated completion date for the project based on reasonable
				modification of such requirements;
								(I)an explanation of the most significant
				occurrence contributing to the variance identified, including cost, schedule,
				and performance variances, and the effect such occurrence will have on future
				project costs and program schedule;
								(J)a statement regarding previous or
				anticipated rebaselining or replanning of the project and the names of the
				individuals responsible for approval;
								(K)the original life cycle cost of the
				investment and the expected life cycle cost of the investment expressed in
				constant base year dollars and in current dollars; and
								(L)a comprehensive plan of action to remedy
				the gross deviation, and milestones established to control future cost,
				schedule, and performance deviations in the future.
								(3)Remedial action
								(A)In generalIf the Chief Information Officer determines
				under paragraph (1)(A) that an IT investment project has grossly deviated, the
				Agency Head, in consultation with the Chief Information Officer and the
				appropriate project manager, shall develop and implement a remedial action plan
				that includes—
									(i)a report that—
										(I)describes the primary business case and key
				functional requirements for the project;
										(II)describes any portions of the project that
				have technical requirements of sufficient clarity that such portions may be
				feasibly procured under fixed-price contracts;
										(III)includes a certification by the Agency
				Head, after consultation with the Chief Information Officer, that all technical
				and business requirements have been reviewed and validated to ensure alignment
				with the reported business case;
										(IV)describes any changes to the primary
				business case or key functional requirements which have occurred since project
				inception; and
										(V)includes an independent government cost
				estimate for the project conducted by an entity approved by the
				Director;
										(ii)an analysis that—
										(I)describes agency business goals that the
				project was originally designed to address;
										(II)includes a gap analysis of what project
				deliverables remain in order for the agency to accomplish the business goals
				referred to in subclause (I);
										(III)identifies the 3 most cost-effective
				alternative approaches to the project which would achieve the business goals
				referred to in subclause (I); and
										(IV)includes a cost-benefit analysis, which
				compares—
											(aa)the completion of the project with the
				completion of each alternative approach, after factoring in future costs
				associated with the termination of the project; and
											(bb)the termination of the project without
				pursuit of alternatives, after factoring in foregone benefits; and
											(iii)a new baseline of the project is
				established that is consistent with the independent government cost estimate
				required under clause (i)(V); and
									(iv)the project is designated as a core IT
				investment project and subjected to the requirements under subsection
				(f).
									(B)Submission to congressThe remedial action plan and all
				corresponding reports, analyses, and actions under this paragraph shall be
				submitted to the appropriate congressional committees and the Director.
								(C)Reporting and analysis exemptions
									(i)In generalThe Chief Information Officer, in
				coordination with the Agency Head and the Director, may forego the completion
				of any element of a report or analysis under clause (i) or (ii) of subparagraph
				(A) if the Chief Information Officer determines that such element is not
				relevant to the understanding of the challenges facing the project or that such
				element does not further the remedial steps necessary to ensure that the
				project is completed in a timely and cost-efficient manner.
									(ii)Identification of reasonsThe Chief Information Officer shall include
				the reasons for not including any element referred to in clause (i) in the
				report submitted to Congress under subparagraph (B).
									(4)Deadline and funding contingency
								(A)Notification and remedial action based on
				quarterly report
									(i)In generalIf the determination of gross deviation is
				based on a report submitted under subsection (c)(1), the Agency Head
				shall—
										(I)not later than 45 days after the end of the
				quarter upon which such report is based, notify the appropriate congressional
				committees and the Director in accordance with paragraph (2); and
										(II)not later than 180 days after the end of
				the quarter upon which such report is based, ensure the completion of remedial
				action under paragraph (3).
										(ii)Failure to meet deadlinesIf the Agency Head fails to meet the
				deadline described in clause (i)(II), additional funds may not be obligated to
				support expenditures associated with the project until the requirements of this
				subsection have been fulfilled, except for expenditures to address reporting
				notifications, remedial actions, and other requirements under this Act.
									(B)Notification and remedial action based on
				interim report
									(i)In generalIf the determination of gross deviation is
				based on a report submitted under subsection (c)(2), the Agency Head
				shall—
										(I)not later than 45 days after the submission
				of such report, notify the appropriate congressional committees in accordance
				with paragraph (2); and
										(II)not later than 180 days after the
				submission of such report, ensure the completion of remedial action in
				accordance with paragraph (3).
										(ii)Failure to meet deadlinesIf the Agency Head fails to meet the
				deadline described in clause (i)(II), additional funds may not be obligated to
				support expenditures associated with the project until the requirements of this
				subsection have been fulfilled, except for expenditures to address reporting
				notifications, remedial actions, and other requirements under this Act.
									(f)Additional requirements for core IT
				investment project reports
							(1)Initial
				reportIf a remedial action
				plan described in subsection (e)(3)(A) has not been submitted for a core IT
				investment project, the Agency Head, in coordination with the Chief Information
				Officer and responsible program managers, shall prepare an initial report for
				inclusion in the first budget submitted to Congress under section 1105(a) of
				title 31, United States Code, after the designation of a project as a core IT
				investment project, which includes—
								(A)a description of the primary business case
				and key functional requirements for the project;
								(B)an identification and description of any
				portions of the project that have technical requirements of sufficient clarity
				that such portions may be feasibly procured under fixed-price contracts;
								(C)an independent cost estimate for the
				project;
								(D)certification by the Chief Information
				Officer that all technical and business requirements have been reviewed and
				validated to ensure alignment with the reported business case; and
								(E)any changes to the primary business case or
				key functional requirements which have occurred since project inception.
								(2)Quarterly review of business
				caseThe Agency Head, in
				coordination with the Chief Information Officer and responsible program
				managers, shall—
								(A)monitor the primary business case and core
				functionality requirements reported to Congress and the Director for designated
				core IT investment projects; and
								(B)if changes to the primary business case or
				key functional requirements for a core IT investment project occur in any
				fiscal quarter, submit a report to Congress and the Director not later than 14
				days after the end of such quarter that details the changes and describes the
				impact the changes will have on the cost and ultimate effectiveness of the
				project.
								(3)Alternative significant deviation
				determinationIf the Chief
				Information Officer determines, subsequent to a change in the primary business
				case or key functional requirements, that without such change the project would
				have significantly deviated—
								(A)the Chief Information Officer shall notify
				the Agency Head of the significant deviation; and
								(B)the Agency Head shall fulfill the
				requirements under subsection (d)(2) in accordance with the deadlines under
				subsection (d)(3).
								(4)Alternative gross deviation
				determinationIf the Chief
				Information Officer determines, subsequent to a change in the primary business
				case or key functional requirements, that without such change the project would
				have grossly deviated—
								(A)the Chief Information Officer shall notify
				the Agency Head of the gross deviation; and
								(B)the Agency Head shall fulfill the
				requirements under subsections (e)(2) and (e)(3) in accordance with subsection
				(e)(4).
								(g)Method of deliveryReports and other information required
				under this section may be submitted through the Web site established under
				section 11302(c)(1) in a manner consistent with guidance from the Office of
				Management and Budget to satisfy reporting requirements and to reduce
				paperwork.
						(h)Department of Defense
				acquisitionsThe requirements
				of section 2445a of title 10, United States Code, shall apply to the
				information technology investment projects of the Department of Defense instead
				of the requirements under this
				section.
						.
			(b)Inclusion in the budget submitted to
			 CongressSection 1105(a) of
			 title 31, United States Code, is amended—
				(1)in the matter preceding paragraph (1), by
			 striking include in each budget the following: and inserting
			 include in each budget—;
				(2)by redesignating the second paragraph (33)
			 (as added by section 889(a) of Public Law 107–296) as paragraph (35);
				(3)in each of paragraphs (1) through (34), by
			 striking the period at the end and inserting a semicolon;
				(4)in paragraph (35), as redesignated by
			 paragraph (2), by striking the period at the end and inserting ;
			 and; and
				(5)by adding at the end the following:
					
						(36)the reports prepared under section 11317(f)
				of title 40, United States Code, relating to the core IT investment projects of
				the
				agency.
						.
				(c)Improvement of information technology
			 acquisition and developmentSubchapter II of chapter 113 of title 40,
			 United States Code, is amended by adding at the end the following:
				
					11319.Acquisition and development
						(a)PurposeThe objective of this section is to
				significantly reduce—
							(1)cost overruns and schedule slippage from
				the estimates established at the time the program is initially approved;
							(2)the number of requirements and business
				objectives at the time the program is approved that are not met by the
				delivered products; and
							(3)the number of critical defects and serious
				defects in delivered information technology.
							(b)OMB guidanceThe Director of the Office of Management
				and Budget shall—
							(1)not later than 180 days after the date of
				the enactment of this section, prescribe uniformly applicable guidance for
				agencies to implement the requirements of this section, which shall not include
				any exemptions to such requirements not specifically authorized under this
				section; and
							(2)take any actions that are necessary to
				ensure that Federal agencies are in compliance with the guidance prescribed
				pursuant to paragraph (1) not later than 1 year after the date of the enactment
				of this section.
							(c)Establishment of programNot later than 180 days after the date of
				the enactment of this section, each Agency Head (as defined in section 11317(a)
				of title 40, United States Code) shall establish a program to improve the
				information technology (referred to in this section as IT)
				processes overseen by the Chief Information Officer.
						(d)Program requirementsEach program established pursuant to this
				section shall include—
							(1)a documented process for IT acquisition
				planning, requirements development and management, project management and
				oversight, earned-value management, and risk management;
							(2)the development of appropriate metrics that
				can be implemented and monitored on a real-time dashboard for performance
				measurement of—
								(A)processes and development status of
				investments;
								(B)continuous process improvement of the
				program; and
								(C)achievement of program and investment
				outcomes;
								(3)a process to ensure that key program
				personnel have an appropriate level of experience, training, and education, at
				an institution or institutions approved by the Director, in the planning,
				acquisition, execution, management, and oversight of IT;
							(4)a process to ensure that the agency
				implements and adheres to established processes and requirements relating to
				the planning, acquisition, execution, management, and oversight of IT programs
				and developments; and
							(5)a process for the Chief Information Officer
				to intervene or stop the funding of an IT investment if it is at risk of not
				achieving major project milestones.
							(e)Annual report to OMBNot later than the last day of February of
				each year, the Agency Head shall submit a report to the Office of Management
				and Budget that includes—
							(1)a detailed summary of the accomplishments
				of the program established by the Agency Head pursuant to this section;
							(2)the status of completeness of
				implementation of each of the program requirements, and the date each such
				requirement was deemed to be completed;
							(3)the percentage of Federal IT projects
				covered under the program compared to all of the IT projects of the agency,
				listed by number of programs and by annual dollars expended;
							(4)a detailed breakdown of the sources and
				uses of the amounts spent by the agency during the previous fiscal year to
				support the activities of the program;
							(5)a copy of any guidance issued under the
				program and a statement regarding whether each such guidance is
				mandatory;
							(6)the identification of the metrics developed
				in accordance with subsection (b)(2);
							(7)a description of how paragraphs (3) and (4)
				of subsection (b) have been implemented and any related agency guidance;
				and
							(8)a description of how agencies will continue
				to review and update the implementation and objectives of such guidance.
							(f)Annual report to CongressThe Director of the Office of Management
				and Budget shall provide an annual report to Congress on the status and
				implementation of the program established pursuant to this section.
						(g)Department of Defense
				acquisitionsThe requirements
				of section 2223a of title 10, United States Code, shall apply to the
				information technology investment projects of the Department of Defense instead
				of the requirements under this
				section.
						.
			(d)Clerical amendmentsThe table of sections for chapter 113 of
			 title 40, United States Code, is amended—
				(1)by striking the item relating to section
			 11317 and inserting the following:
					
						
							11317. Significant and gross
				deviations.
						
						;
				  and
				(2)by inserting after the item relating to
			 section 11318 the following:
					
						
							11319. Acquisition and
				development.
						
						.
				5.Major automated information system programs
			 of the Department of Defense
			(a)Program To improve information technology
			 processesChapter 131 of
			 title 10, United States Code, is amended by adding after section 2223 the
			 following:
				
					2223a.Information technology acquisition planning
				and oversight requirements
						(a)Establishment of programThe Secretary of Defense shall establish a
				program to improve the planning and oversight processes for the acquisition of
				major automated information systems by the Department of Defense.
						(b)Program componentsThe program established under subsection
				(a) shall include—
							(1)a documented process for information
				technology acquisition planning, requirements development and management,
				project management and oversight, earned value management, and risk
				management;
							(2)the development of appropriate metrics that
				can be implemented and monitored on a real-time basis for performance
				measurement of—
								(A)processes and development status of
				investments in major automated information system programs;
								(B)continuous process improvement of the
				program; and
								(C)achievement of program and investment
				outcomes;
								(3)a process to ensure that key program
				personnel have an appropriate level of experience, training, and education in
				the planning, acquisition, execution, management, and oversight of information
				technology systems;
							(4)a process to ensure that military
				departments and defense agencies adhere to established processes and
				requirements relating to the planning, acquisition, execution, management, and
				oversight of information technology programs and developments; and
							(5)a process under which an appropriate
				Department of Defense official may intervene or terminate the funding of an
				information technology investment if the investment is at risk of not achieving
				major project
				milestones.
							.
			(b)Annual report to CongressSection 2445b(b) of title 10, United States
			 Code is amended by adding at the end the following:
				
					(5)For each major automated information system
				program for which such information has not been provided in a previous annual
				report—
						(A)a description of the primary business case
				and key functional requirements for the program;
						(B)a description of the analysis of
				alternatives conducted with regard to the program;
						(C)an assessment of the extent to which the
				program, or portions of the program, have technical requirements of sufficient
				clarity that the program, or portions of the program, may be feasibly procured
				under firm, fixed-price contracts;
						(D)the most recent independent cost estimate
				or cost analysis for the program provided by the Director of Cost Assessment
				and Program Evaluation in accordance with section 2334(a)(6);
						(E)a certification by a Department of Defense
				acquisition official with responsibility for the program that all technical and
				business requirements have been reviewed and validated to ensure alignment with
				the business case; and
						(F)an explanation of the basis for the
				certification described in subparagraph (E).
						(6)For each major automated information system
				program for which the information required under paragraph (5) has been
				provided in a previous annual report, a summary of any significant changes to
				the information previously
				provided.
					.
			6.IT SWAT Team
			(a)PurposeThe Director of the Office of Management of
			 Budget (referred to in this section as the Director), in
			 consultation with the Administrator of the Office of Electronic Government and
			 Information and Technology at the Office of Management and Budget (referred to
			 in this section as the E-Gov Administrator), shall assist
			 agencies in avoiding significant and gross deviations in the cost, schedule,
			 and performance of IT investment projects (as such terms are defined in section
			 11317(a) of title 40, United States Code).
			(b)IT SWAT Team
				(1)EstablishmentNot later than 180 days after the date of
			 the enactment of this Act, the Director shall promulgate policy and guidance
			 for the head of each Federal agency that establishes procedures for the
			 creation of a small group of individuals (referred to in this section as the
			 IT SWAT Team) to carry out the purpose described in subsection
			 (a).
				(2)QualificationsIndividuals selected for the IT SWAT
			 Team—
					(A)shall be certified at the Senior/Expert
			 level according to the Federal Acquisition Certification for Program and
			 Project Managers (FAC–P/PM);
					(B)shall have comparable education,
			 certification, training, and experience to successfully manage high-risk IT
			 investment projects; or
					(C)shall have expertise in the successful
			 management or oversight of planning, architecture, process, integration, or
			 other technical and management aspects using proven process best practices on
			 high-risk IT investment projects.
					(3)NumberThe Director, in consultation with the
			 E-Gov Administrator and the head of the agency primarily responsible for the IT
			 investment, shall determine the number of individuals who will be selected for
			 the IT SWAT Team.
				(c)Outside consultants
				(1)IdentificationThe E-Gov Administrator and representatives
			 of the Chief Information Officers Council shall identify consultants in the
			 private sector who have expert knowledge in IT program management and program
			 management review teams. Not more than 20 percent of such consultants may be
			 formally associated with any 1 of the following types of entities:
					(A)Commercial firms.
					(B)Nonprofit entities.
					(C)Federally funded research and development
			 centers.
					(2)Use of consultants
					(A)In generalConsultants identified under paragraph (1)
			 may be used to assist the IT SWAT Team in assessing and improving IT investment
			 projects.
					(B)LimitationConsultants with a formally established
			 relationship with an organization may not participate in any assessment
			 involving an IT investment project for which such organization is under
			 contract to provide technical support.
					(C)ExceptionThe limitation described in subparagraph
			 (B) may not be construed as precluding access to anyone having relevant
			 information helpful to the conduct of the assessment.
					(3)ContractsThe E-Gov Administrator, in conjunction
			 with the Administrator of the General Services Administration (GSA), may
			 establish competitively bid contracts with 1 or more qualified consultants,
			 independent of any GSA schedule.
				(d)Initial response to anticipated significant
			 or gross deviationIf the
			 head of the Federal agency primarily responsible for the major IT investment or
			 the E-Gov Administrator determines that there is reasonable cause to believe
			 that a major IT investment project is likely to significantly or grossly
			 deviate (as defined in section 11317(a) of title 40, United States Code),
			 including the receipt of inconsistent or missing data, or if such agency head
			 or the E–Gov Administrator determines that the assignment of 1 or more members
			 of the IT SWAT Team could meaningfully reduce the possibility of significant or
			 gross deviation, such agency head or the E-Gov Administrator shall carry out
			 the following activities:
				(1)Recommend the assignment of 1 or more
			 members of the IT SWAT Team to assess the project in accordance with the scope
			 and time period described in section 11317(c)(1) of title 40, United States
			 Code, beginning not later than 14 days after such recommendation. No member of
			 the SWAT Team who is associated with the department or agency whose IT
			 investment project is the subject of the assessment may be assigned to
			 participate in this assessment. Such limitation may not be construed as
			 precluding access to anyone having relevant information helpful to the conduct
			 of the assessment.
				(2)If such agency head or the E-Gov
			 Administrator determines that 1 or more qualified consultants are needed to
			 support the efforts of the IT SWAT Team under paragraph (1), negotiate a
			 contract with the consultant to provide such support during the period in which
			 the IT SWAT Team is conducting the assessment described in paragraph
			 (1).
				(3)Ensure that the costs of an assessment
			 under paragraph (1) and the support services of 1 or more consultants under
			 paragraph (2) are paid for by the agency being assessed.
				(4)Monitor the progress made by the IT SWAT
			 Team in assessing the project.
				(e)Reduction of significant or gross
			 deviationIf the agency head
			 described in subsection (d) or the E-Gov Administrator determines that the
			 assessment conducted under subsection (d) confirms that a major IT investment
			 project is likely to significantly or grossly deviate, such agency head or the
			 E-Gov Administrator shall take steps to reduce the deviation, which may
			 include—
				(1)providing training, education, or mentoring
			 to improve the qualifications of the program manager;
				(2)replacing the program manager or other
			 staff;
				(3)supplementing the program management team
			 with Federal Government employees or independent contractors;
				(4)terminating the project; or
				(5)hiring an independent contractor to report
			 directly to senior management and the E-Gov Administrator.
				(f)Enforcement of accountabilityThe Director may use the actions directed
			 under section 11303(b)(5) of title 5, United States Code, to enforce
			 accountability of the head of the agency and for the investments made by the
			 agency in information technology.
			(g)Report to CongressThe Director shall include in the annual
			 Report to Congress on the Benefits of E-Government Initiatives a detailed
			 summary of the composition and activities of the IT SWAT Team,
			 including—
				(1)the number and qualifications of
			 individuals on the IT SWAT Team;
				(2)a description of the IT investment projects
			 that the IT SWAT Team has worked during the previous fiscal year;
				(3)the major issues that necessitated the
			 involvement of the IT SWAT Team to assist agencies with assessing and managing
			 IT investment projects and whether such issues were satisfactorily
			 resolved;
				(4)if the issues referred to in paragraph (3)
			 were not satisfactorily resolved, the issues still needed to be resolved and
			 the Agency Head’s plan for resolving such issues;
				(5)a detailed breakdown of the sources and
			 uses of the amounts spent by the Office of Management and Budget and other
			 Federal agencies during the previous fiscal year to support the activities of
			 the IT SWAT Team; and
				(6)a determination of whether the IT SWAT Team
			 has been effective in—
					(A)preventing projects from deviating from the
			 original baseline; and
					(B)assisting agencies in conducting
			 appropriate analysis and planning before a project is funded.
					7.Awards for Personnel for Excellence in the
			 Acquisition of Information Systems and Information Technology
			(a)In generalNot later than 180 days after the enactment
			 of this Act, the Director of the Office of Personnel Management shall develop
			 policy and guidance for agencies to develop a program to recognize excellent
			 performance by Federal Government employees and teams of such employees in the
			 acquisition of information systems and information technology for the
			 agency.
			(b)ElementsThe program referred to in subsection (a)
			 shall, to the extent practicable—
				(1)obtain objective outcome measures;
			 and
				(2)include procedures for—
					(A)the nomination of Federal Government
			 employees and teams of such employees for eligibility for recognition under the
			 program; and
					(B)the evaluation of nominations for
			 recognition under the program by 1 or more agency panels of individuals from
			 government, academia, and the private sector who have such expertise, and are
			 appointed in such a manner, as the Director of the Office of Personal
			 Management shall establish for purposes of the program.
					(c)Award of cash bonuses and other
			 incentivesAs part of the
			 program referred to in subsection (a), the Director of the Office of Personnel
			 Management, in consultation with the Director of the Office of Management and
			 Budget, shall establish policies and guidance for agencies to reward any
			 Federal Government employee or teams of such employees recognized pursuant to
			 the program—
				(1)by awarding a cash bonus authorized by any
			 other provision of law to the extent that the performance of such individual so
			 recognized warrants the award of such bonus under such provision of law;
				(2)through promotions and other nonmonetary
			 awards;
				(3)by publicizing acquisition accomplishments
			 by individual employees and, as appropriate, the tangible end benefits that
			 resulted from such accomplishments; and
				(4)through other awards, incentives, or
			 bonuses that the head of the agency considers appropriate.
				
	
		
			Passed the Senate
			 May 19, 2010.
			Nancy Erickson,
			Secretary
		
	
